November 29, 2005


Mr. Charles S. Siegel
Waters & Kraus, LLP
3219 McKinney Avenue, Suite 3000
Dallas, TX 75204
Mr. Stephen G. Tipps
Baker & Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995

RE:   Case Number:  03-0895
      Court of Appeals Number:
      Trial Court Number:

Style:      Union Carbide
      v.
      Audrey Amelia Adams, et al.

Dear Counsel:

      Today the Multidistrict Litigation Panel  issued  the  enclosed  order
concerning Pre-September 1, 2003  Asbestos  Cases  in  the  above-referenced
case.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |